DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 6/10/2022 in which Applicant lists claim 3 as being cancelled, claims 2, 7-9, 11, 13-15 and 17-20 as being original, and claims 1, 4-6, 10, 12 and 16 as being currently amended. It is interpreted by the examiner that claims 1-2 and 4-20 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 6/10/2022 and 6/13/2022 were considered.
Claim Rejections - 35 USC § 112
The amendments to the claims dated 6/10/2022 are accepted. The rejections of the claims made under 35 USC 112(b) and cited in the office action mailed 3/14/2022 are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see pages 8-10 of the remarks, filed 6/10/2022, with respect to claim 1 being amended to incorporate the allowable subject matter from claim 3, and at least claims 10 and 16 being amended to overcome the 112(b) rejections of record, have been fully considered and are persuasive.  The rejections of the claims are hereby withdrawn. 
Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 10 and 16 are allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a beam splitter configured to receive and split the filtered phase hologram beam, wherein a second portion is provided to the diffuser, a wavefront sensor configured to detect phases of the first portion of the filtered phase hologram beam and generate a phase detection signal, wherein the phase detection signal indicates the phases; and a control module configured to adjust voltages at pixels of the spatial light modulator based on the phases of the phase detection signal, as generally set forth in claim 1, 10 or 16, the device including the totality of the particular limitations recited in claim 1, 10 or 16.
Claims 2, 4-9, 11-15 and 17-20 depend from one of claims 1, 10 or 16, and therefore are allowable for at least the same reasons as claims 1, 10 or 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/14/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872